DETAILED ACTION
Status of Application
The response filed 07/12/2022 and 10/14/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 20 has been amended.
Claims 33-39 have been cancelled.
Claims 40-42 are added.
A 132 declaration by Ellen Filvaroff dated 07/06/2022 is presented.
A 35 U.S.C. §102(b)(2)(c) statement to invoke the exception to establish that WO 2015/058160 by Bennett et al. is not eligible as prior art is presented.
Terminal disclaimers for the previous presented U.S. Pat. 10166227 and Application 17/033311 which is now U.S. Pat. 11464771 were submitted on 10/14/2022.
The terminal disclaimers for U.S. Pat. 10166227 and for Application 17/033311 which is now U.S. Pat. 11464771 were disapproved on 10/17/2022.
Applicant had previously elected Group I and the solid matrix polymer to be one polymer which is to be hydroxypropylmethylcellulose acetate succinate, and for the cancer/neoplastic disease to be glioblastoma for the examination. Upon review, the election for the solid matrix polymer is withdrawn and the election of the cancer/neoplastic disease to be glioblastoma is expanded to include Burkitts lymphoma and acute myeloid leukemia which is the breath now claimed.
Claims 20-22, 24-32, 40-42 are pending in the case.
Claims 20-22, 24-32, 40-42 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The 132 declaration by Ellen Filvaroff states that the claimed compound of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one in spray dried dispersion or micronized form can treat Burkitt’s lymphoma, acute myeloid leukemia, and glioblastoma multiforme. The declaration presents evidence that 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one is effective on several known glioblastoma lines with IC50 values from 34-1608nM (is 0.034-1.608uM) and that the compound is cytotoxic in 7 out of 9 lines tested which is persuasive for a reasonable expectation of success for treating glioblastoma multiforme with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one (overcomes enablement for treating glioblastoma multiforme with the claimed compound formulation).
The specification provided guidance for the treatment of Burkitts lymphoma and acute myeloid leukemia with a composition comprising a spray dried dispersion or micronized form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one as it demonstrates that the IC50 for the claimed compound with Raji (human Burkitts lymphoma cells which represents Burkitts lymphoma) and HL-60 (human proleukemia cells which is known to represent acute myeloid leukemia, see Expasy) is ≤0.5uM where the compound is very potent and expected to be effective for treating these diseases (see Table 1).
Wherein the claims are now commensurate in scope with the evidence and overcomes the scope of enablement rejection which is withdrawn.
The instant claims are given priority to 04/22/2015. Applicant has invoked the exemption under 35 U.S.C §102(b)(2)(c) for Bennett WO 2015/058160 which is a 102(a)(2) date stating that Bennett WO 2015/058160 and the claimed invention of the instant application were subject to an obligation of assignment to the same application no later than the effective filing date of the claimed invention. This is also seen in the previously presented 132 declaration by Christian Bauer establishing that Bennett US 2015/011885 and the claimed invention were owned by the same entity or subject to an obligation of assignment to the same entity not later than the effective filing date of the claimed invention (instant application assignment to Quanticel Pharmaceutical was executed on 12/2/2014 and 12/16/2014) wherein the instant application was subject to Quanticel no later than the effective filing date and Bennett WO 2015/058160 and Bennett US 2015/011885 are no longer prior art. The claims are free of prior art but subject to the objections and double patenting rejections below.
New grounds of rejection are set forth in the current office action as a result of amendment.

Claim Objections
Claim 21 is objected to because of the following informalities:  there is a period missing at the end of the claim. Appropriate correction is required.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Double Patenting
Claims 20, 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10166227 in view of Wesolowski et al. (Temozolomide (Temodar)) and Microfine (Micronization).
The instant claim is directed to a method of treatment with the administration of a composition comprising the drug wherein the composition is set forth in the form of product-by-process which is considered a product by the Office for administration in the claimed method
The claims in the patent are directed to the treatment of cancer/neoplastic disease with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one and at least one chemotherapeutic agent from the group consisting of temozolomide, romidepsin, and protein-bound paclitaxel. 
The patented claims do not expressly state the type of cancer or the composition/compound form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one to be a spray dried dispersion or micronization pharmaceutical form, but does expressly address that the cancers include glioblastoma (abstract). Additionally Wesolowski et al. teaches that temozolomide is known for treating glioblastoma multiforme (abstract) and Microfine teaches that the finer the particle size of API used in formulation - the faster absorption by the human body, therein the known advantages of micronization include better solubility and improved bio-availability; wherein it is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temozolomide for its known glioblastoma treatment along with its combination with the patented compound and to formulate the drug actives into micronized forms to better solubility and improved bio-availability with a reasonable expectation of success.
Response to Arguments:
Applicant states that the terminal disclaimer obviates the rejection but this is not persuasive as the terminal disclaimer was disapproved on 10/17/2022. 
Accordingly, the rejection stands.

Claims 20-22, 25-26, 29-30, 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10166227 in view of Wesolowski et al. (Temozolomide (Temodar)) and Parikh (Achieving Pharmaceutical Solubility Enhancements Using Spray Drying).
The instant claim is directed to a method of treatment with the administration of a composition comprising the drug wherein the composition is set forth in the form of product-by-process which is considered a product by the Office for administration in the claimed method
The claims in patent are directed to the treatment of cancer/neoplastic disease with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one and at least one chemotherapeutic agent from the group consisting of temozolomide, romidepsin, and protein-bound paclitaxel. It is noted that 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one is understood to be poorly soluble as seen in is precipitation in the synthesis (i.e. dioxane/water), and that the chemotherapeutic agents of temozolomide, romidepsin, and paclitaxel are well-known poorly soluble drugs.
The patented claims do not expressly state the type of cancer or the composition/compound form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one to be a spray dried dispersion or micronization pharmaceutical form, but does expressly address that the cancers include glioblastoma (abstract). Additionally Wesolowski et al. teaches that temozolomide is known for treating glioblastoma multiforme and Parikh teaches that new potential drug candidates are more complex with low aqueous solubility, low dissolution rate, and limited absorption with decreased bioavailability; but solid dispersions including spray dried solid dispersions are commonly used and enables greater solubility and enhanced bioavailability of the drug. Commonly used hydrophilic carriers for the dispersions include polyvinylpyrrolidone (PVP); wherein it is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temozolomide for its known glioblastoma treatment along with its combination with the patented compound and formulate the patented drug combinations into spray dried dispersion forms with known carrier like PVP to improve solubility and bioavailability with a reasonable expectation of success. It is also prima facie obvious to optimize the amount of drug and polymer to attain the desired therapeutic profile for the solid dispersion absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant states that the terminal disclaimer obviates the rejection but this is not persuasive as the terminal disclaimer was disapproved on 10/17/2022. 
Accordingly, the rejection stands.

Claims 27-28, 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10166227 in view of Wesolowski et al. (Temozolomide (Temodar)) and Parikh (Achieving Pharmaceutical Solubility Enhancements Using Spray Drying), as applied to claims 20-22, 25-26, 29-30, 42 above; further in view of Friesen et al. (Hydroxypropyl Methylcellulose Acetate Succinate-Based Spray-Dried Dispersions: An Overview).
The teachings of the patented claims in view of Wesolowski and Parikh are addressed above.
The patented claims in view of Wesolowski and Parikh do not teach the inclusion of hydroxypropylmethylcellulose or hydroxypropylmethylcellulose acetate succinate, but does teach the inclusion of polymers like PVP for spray dried solid dispersions that are commonly used to increase solubility and enhanced bioavailability of the drug.
Friesen et al. teaches that known polymers for solid dispersions include hydroxypropylmethylcellulose (Hypromellose, Methocel), PVP, and hydroxypropylmethylcellulose acetate succinate. The hydroxypropylmethylcellulose acetate succinate resulted in stable formulations.
Wherein it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the patented drug combinations into spray dried dispersion forms with other known functional polymer carriers like HPMC or HPMC acetate succinate to improve solubility and bioavailability with a reasonable expectation of success. It is also prima facie obvious to optimize the amount of drug and polymer to attain the desired therapeutic profile for the solid dispersion absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant states that the terminal disclaimer obviates the rejection but this is not persuasive as the terminal disclaimer was disapproved on 10/17/2022. 
Accordingly, the rejection stands.

Claims 20-22, 25-26, 29-30, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10166227 in view of Gupta et al. (Methotrexate, rituximab, and temozolomide in CNS lymphoma: The Mayo Clinic experience) and Parikh (Achieving Pharmaceutical Solubility Enhancements Using Spray Drying).
The instant claim is directed to a method of treatment with the administration of a composition comprising the drug wherein the composition is set forth in the form of product-by-process which is considered a product by the Office for administration in the claimed method
The claims in patent are directed to the treatment of cancer/neoplastic disease with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one and at least one chemotherapeutic agent from the group consisting of temozolomide, romidepsin, and protein-bound paclitaxel. It is noted that 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one is understood to be poorly soluble as seen in is precipitation in the synthesis (i.e. dioxane/water), and that the chemotherapeutic agents of temozolomide, romidepsin, and paclitaxel are well-known poorly soluble drugs.
The patented claims do not expressly state the type of cancer or the composition/compound form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one to be a spray dried dispersion or micronization pharmaceutical form, but does expressly address that the cancers include Burkitt’s lymphoma (Col. 13 line 40-42). Additionally Gupta et al. teaches that temozolomide is known for to be useful for treating lymphoma including Burkitt’s lymphoma and Parikh teaches that new potential drug candidates are more complex with low aqueous solubility, low dissolution rate, and limited absorption with decreased bioavailability; but solid dispersions including spray dried solid dispersions are commonly used and enables greater solubility and enhanced bioavailability of the drug. Commonly used hydrophilic carriers for the dispersions include polyvinylpyrrolidone (PVP); wherein it is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temozolomide for its known treatment along with its combination with the patented compound and to formulate the patented drug combinations into spray dried dispersion forms with known carrier like PVP to improve solubility and bioavailability with a reasonable expectation of success. It is also prima facie obvious to optimize the amount of drug and polymer to attain the desired therapeutic profile for the solid dispersion absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant states that the terminal disclaimer obviates the rejection but this is not persuasive as the terminal disclaimer was disapproved on 10/17/2022. 
Accordingly, the rejection stands.

Claims 27-28, 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10166227 in view of Gupta et al. (Methotrexate, rituximab, and temozolomide in CNS lymphoma: The Mayo Clinic experience) and Parikh (Achieving Pharmaceutical Solubility Enhancements Using Spray Drying), as applied to claims 20-22, 25-26, 29-30, 40 above; further in view of Friesen et al. (Hydroxypropyl Methylcellulose Acetate Succinate-Based Spray-Dried Dispersions: An Overview).
The teachings of the patented claims in view of Gupta and Parikh are addressed above.
The patented claims in view of Gupta and Parikh do not teach the inclusion of hydroxypropylmethylcellulose or hydroxypropylmethylcellulose acetate succinate, but does teach the inclusion of polymers like PVP for spray dried solid dispersions that are commonly used to increase solubility and enhanced bioavailability of the drug.
Friesen et al. teaches that known polymers for solid dispersions include hydroxypropylmethylcellulose (Hypromellose, Methocel), PVP, and hydroxypropylmethylcellulose acetate succinate. The hydroxypropylmethylcellulose acetate succinate resulted in stable formulations.
Wherein it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the patented drug combinations into spray dried dispersion forms with other known functional polymer carriers like HPMC or HPMC acetate succinate to improve solubility and bioavailability with a reasonable expectation of success. It is also prima facie obvious to optimize the amount of drug and polymer to attain the desired therapeutic profile for the solid dispersion absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant states that the terminal disclaimer obviates the rejection but this is not persuasive as the terminal disclaimer was disapproved on 10/17/2022. 
Accordingly, the rejection stands.

Claims 20-22, 25-26, 29-30, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10166227 in view of Atadja et al. (WO 2012/030886) and Parikh (Achieving Pharmaceutical Solubility Enhancements Using Spray Drying).
The instant claim is directed to a method of treatment with the administration of a composition comprising the drug wherein the composition is set forth in the form of product-by-process which is considered a product by the Office for administration in the claimed method
The claims in patent are directed to the treatment of cancer/neoplastic disease with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one and at least one chemotherapeutic agent from the group consisting of temozolomide, romidepsin, and protein-bound paclitaxel. It is noted that 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one is understood to be poorly soluble as seen in is precipitation in the synthesis (i.e. dioxane/water), and that the chemotherapeutic agents of temozolomide, romidepsin, and paclitaxel are well-known poorly soluble drugs.
The patented claims do not expressly state the type of cancer or the composition/compound form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one to be a spray dried dispersion or micronization pharmaceutical form, but does expressly address that the cancers include leukemia. Atadja et al. teaches that romidepsin is known for to be useful for treating acute myeloid leukemia (AML) in combination with actives (Claim 8) and Parikh teaches that new potential drug candidates are more complex with low aqueous solubility, low dissolution rate, and limited absorption with decreased bioavailability; but solid dispersions including spray dried solid dispersions are commonly used and enables greater solubility and enhanced bioavailability of the drug. Commonly used hydrophilic carriers for the dispersions include polyvinylpyrrolidone (PVP); wherein it is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the romidepsin for its known treatment along with its combination with the patented compound and to formulate the patented drug combinations into spray dried dispersion forms with known carrier like PVP to improve solubility and bioavailability with a reasonable expectation of success. It is also prima facie obvious to optimize the amount of drug and polymer to attain the desired therapeutic profile for the solid dispersion absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant states that the terminal disclaimer obviates the rejection but this is not persuasive as the terminal disclaimer was disapproved on 10/17/2022. 
Accordingly, the rejection stands.

Claims 27-28, 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10166227 in view of Atadja et al. (WO 2012/030886) and Parikh (Achieving Pharmaceutical Solubility Enhancements Using Spray Drying), as applied to claims 20-22, 25-26, 29-30, 41 above; further in view of Friesen et al. (Hydroxypropyl Methylcellulose Acetate Succinate-Based Spray-Dried Dispersions: An Overview).
The teachings of the patented claims in view of Atadja and Parikh are addressed above.
The patented claims in view of Atadja and Parikh do not teach the inclusion of hydroxypropylmethylcellulose or hydroxypropylmethylcellulose acetate succinate, but does teach the inclusion of polymers like PVP for spray dried solid dispersions that are commonly used to increase solubility and enhanced bioavailability of the drug.
Friesen et al. teaches that known polymers for solid dispersions include hydroxypropylmethylcellulose (Hypromellose, Methocel), PVP, and hydroxypropylmethylcellulose acetate succinate. The hydroxypropylmethylcellulose acetate succinate resulted in stable formulations.
Wherein it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the patented drug combinations into spray dried dispersion forms with other known functional polymer carriers like HPMC or HPMC acetate succinate to improve solubility and bioavailability with a reasonable expectation of success. It is also prima facie obvious to optimize the amount of drug and polymer to attain the desired therapeutic profile for the solid dispersion absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant states that the terminal disclaimer obviates the rejection but this is not persuasive as the terminal disclaimer was disapproved on 10/17/2022. 
Accordingly, the rejection stands.

Claims 20, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over previously presented claim 21 of copending Application No. 17/033311 which is now claim 13 of U.S. Pat. 11464771, in view of Atadja et al. (WO 2012/030886) and Microfine (Micronization). 
The instant claim is directed to a method of treatment with the administration of a composition comprising the drug wherein the composition is set forth in the form of product-by-process which is considered a product by the Office for administration in the claimed method.
The patented claim is directed to the treatment of cancer/neoplastic disease with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one and at least one chemotherapeutic agent from the group consisting of  temozolomide, romidepsin, and protein-bound paclitaxel; and the cancer is from the group consisting of neoplastic disease is selected from the group consisting of non-Hodgkin’s lymphoma, leukemia, non-small cell lung cancer, pancreatic cancer, breast cancer, NUT carcinoma, and medulloblastoma.
The patented claim does not expressly state the type of leukemia or the composition/compound form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one to be a spray dried dispersion or micronization pharmaceutical form, but does expressly address that the cancers include leukemia. Atadja et al. teaches that romidepsin is known for to be useful for treating acute myeloid leukemia (AML) in combination with actives (Claim 8) and Microfine teaches that the finer the particle size of API used in formulation - the faster absorption by the human body, therein the known advantages of micronization include better solubility and improved bio-availability; wherein it is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the romidepsin for its known treatment along with its combination with the patented compound and to formulate the drug actives into micronized forms to better solubility and improved bio-availability with a reasonable expectation of success.
Response to Arguments:
Applicant states that the terminal disclaimer obviates the rejection but this is not persuasive as the terminal disclaimer was disapproved on 10/17/2022. 
Accordingly, the rejection stands.

Claims 20-22, 25-26, 29-30, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over previously presented claim 21 of copending Application No. 17/033311 which is now claim 13 of U.S. Pat. 11464771, in view of Atadja et al. (WO 2012/030886) and Parikh (Achieving Pharmaceutical Solubility Enhancements Using Spray Drying).
The instant claim is directed to a method of treatment with the administration of a composition comprising the drug wherein the composition is set forth in the form of product-by-process which is considered a product by the Office for administration in the claimed method
The patented claim is directed to the treatment of cancer/neoplastic disease with 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one and at least one chemotherapeutic agent from the group consisting of  temozolomide, romidepsin, and protein-bound paclitaxel; and the cancer is from the group consisting of neoplastic disease is selected from the group consisting of non-Hodgkin’s lymphoma, leukemia, non-small cell lung cancer, pancreatic cancer, breast cancer, NUT carcinoma, and medulloblastoma. It is noted that 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one is understood to be poorly soluble as seen in is precipitation in the synthesis (i.e. dioxane/water), and that the chemotherapeutic agents of temozolomide, romidepsin, and paclitaxel are well-known poorly soluble drugs.
The patented claim does not expressly state the type of leukemia or the composition/compound form of 4-[2-(cyclopropylmethoxy)-5-methylsulfonylphenyl]-2-methylisoquinolin-1-one to be a spray dried dispersion or micronization pharmaceutical form, but does expressly address that the cancers include leukemia. Atadja et al. teaches that romidepsin is known for to be useful for treating acute myeloid leukemia (AML) in combination with actives (Claim 8) and Parikh teaches that new potential drug candidates are more complex with low aqueous solubility, low dissolution rate, and limited absorption with decreased bioavailability; but solid dispersions including spray dried solid dispersions are commonly used and enables greater solubility and enhanced bioavailability of the drug. Commonly used hydrophilic carriers for the dispersions include polyvinylpyrrolidone (PVP); wherein it is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the romidepsin for its known treatment along with its combination with the patented compound and to formulate the patented drug combinations into spray dried dispersion forms with known carrier like PVP to improve solubility and bioavailability with a reasonable expectation of success. It is also prima facie obvious to optimize the amount of drug and polymer to attain the desired therapeutic profile for the solid dispersion absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant states that the terminal disclaimer obviates the rejection but this is not persuasive as the terminal disclaimer was disapproved on 10/17/2022. 
Accordingly, the rejection stands.

Claims 27-28, 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over previously presented claim 21 of copending Application No. 17/033311 which is now claim 13 of U.S. Pat. 11464771, in view of Atadja et al. (WO 2012/030886) and Parikh (Achieving Pharmaceutical Solubility Enhancements Using Spray Drying), as applied to claims 20-22, 25-26, 29-30, 41 above; further in view of Friesen et al. (Hydroxypropyl Methylcellulose Acetate Succinate-Based Spray-Dried Dispersions: An Overview).
The teachings of the patented claim in view of Atadja and Parikh are addressed above.
The patented claim in view of Atadja and Parikh do not teach the inclusion of hydroxypropylmethylcellulose or hydroxypropylmethylcellulose acetate succinate, but does teach the inclusion of polymers like PVP for spray dried solid dispersions that are commonly used to increase solubility and enhanced bioavailability of the drug.
Friesen et al. teaches that known polymer for solid dispersions include hydroxypropylmethylcellulose (Hypromellose, Methocel), PVP, and hydroxypropylmethylcellulose acetate succinate. The hydroxypropylmethylcellulose acetate succinate resulted in stable formulations.
Wherein it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the patented drug combinations into spray dried dispersion forms with other known functional polymer carriers like HPMC or HPMC acetate succinate to improve solubility and bioavailability with a reasonable expectation of success. It is also prima facie obvious to optimize the amount of drug and polymer to attain the desired therapeutic profile for the solid dispersion absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant states that the terminal disclaimer obviates the rejection but this is not persuasive as the terminal disclaimer was disapproved on 10/17/2022. 
Accordingly, the rejection stands.

Conclusion
Claims 20-22, 25-32, 40-42 are rejected.
Claim 24 is objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613